DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Regarding the rejection of claims 1, 8, 11, and 13-20 under 35 U.S.C. 103 as being unpatentable over McDonald in view of Bruzzi, applicant argues that the limitations of previous claims 7 and 12 have been incorporated into claim 1 and states there is no disclosure or suggestion or any motivation in either of McDonald or Bruzzi to obtain a stent graft prosthesis having two series of stents that are interposed, wherein each series of stents has an angular offset, and wherein the angular offset in each series is different from the other as is required by claim 1. Applicant did not address previous claims 7 and 12 and did not specifically dispute the manner in which claims 7 and 12 were previously rejected. As discussed in detail below, the claims are not limited to a first series and one other series therefore additional series of compressible stent rings can be located along the prosthesis. As shown in the annotated figures below, four stent rings taught by Bruzzi teach the claim limitations related to series and angular offset. It is noted that applicant has not discussed any particular benefit or advantage of the .
Drawings
The drawings were received on 12/10/2021.  These drawings are unacceptable and have not been entered. The drawings filed 12/10/21 contain new matter. Applicant attempts to add a new fig. 18 and argues that the figure is added to represent the embodiment of claim 7 which was incorporated into amended claim 1. However, claim 7 did not require any aligned compressible ring stents while new fig. 18 comprises aligned first compressible ring stents of a first series and a second series. It is noted that the drawings were not objected to for not showing features of claim 7. Because claim 7 was broad and could include additional series, the original figures of the application show the features of claim 7.
Specification
Amendments to the specification filed 12/10/2021 have not been entered. The amendments to the drawings were not entered and the amendments to the specification are dependent upon entry of the drawings since they refer to amendments in the drawings. 

Claim Objections
Claims 1, 8, 11, and 13-20 are objected to because of the following informalities:  In claim 1, line 11, after “plurality of compressible ring stents” it appears the word --that-- should be inserted since this limitation is recited previously.  Appropriate correction is required.
Claims 18-20 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the 
In claim 18, “H” should be in parentheses.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “the angle of offset of each of the first series and the second series being 5 to 60 degrees”. It is unclear if this is only the magnitude of the angle, wherein the angle can be +/- 5 to 60 degrees or if the angle of offset is limited to only positive 5 to 60 degrees. This uncertainty is further evidenced by looking to claim 8 which requires “reverses polarity alternately”. In the specification reversing polarity alternately appears to relate to angles which alternate between positive and negative values. Please clarify the scope of claim 1. Because of the presence of claim 8, the examiner is interpreting 5 to 60 degrees to include +/- 5 to 60 degrees.
Regarding claim 8, it is unclear what is meant by “the angular offset of the compressible ring stents reverses polarity alternately”. Claim 1 recites that the angle of offset of each of the first and second series is 5 to 60 degrees. How can this reverse polarity alternately? Which angular offset 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. 2014/0121761 (hereafter referred to as McDonald) in view of Bruzzi 2012/0239136 (hereafter referred to as Bruzzi).
Regarding claim 1, McDonald discloses a stent graft prosthesis 10 comprising a tubular member 20 having a length dimension extending between a first end of the tubular member and a second end of the tubular member, and a lumen width dimension, and a plurality of discrete compressible ring stents 11, 12, 12’, 13, 13’ spaced apart and attached along the length of the tubular member (fig.3), each compressible ring stent having an undulating contour forming a plurality of alternate peaks 3, 3’ and valleys 2, 2’, and a height dimension D (fig.2), each compressible ring stent extending around a surface of the tubular member in a direction non-parallel to the length of the tubular member (fig.3). While McDonald discloses the invention substantially as claimed, McDonald does not disclose that the plurality of compressible ring stents that are spaced apart and attached along the length of the tubular member are configured as at least a first series (S) of compressible ring stents (S1-Sn) and at least one other series 1- S°n), interposed such that at least one compressible ring stent in the first series (S) of compressible ring stents (S1-Sn) is located between two compressible ring stents in the at least one other series (S°) of compressible ring stents (S°1- S°n), and wherein with respect to a first compressible ring stent (S1) having peaks and valleys in the first series (S) of compressible ring stents (S1-Sn), a next compressible ring stent (S2) in the first series has peaks and valleys which are offset angularly with respect to the peaks and valleys of the first compressible ring stent (S1) in the first series (S) of compressible ring stents (S1-Sn), and wherein, with respect to a first compressible ring stent (S°1) in the at least one other series (S°) of compressible ring stents (S°1- S°n) a next compressible ring stent (S°2) in the at least one other series (S°) has peaks and valleys of which are offset angularly with respect to the peaks and valleys of the first compressible ring stent (S°1) in the at least one other series (S°) of compressible ring stents (S°1- S°n), an angular offset of compressible ring stents in the first series (S) of compressible ring stents (S1-Sn) being different from an angular offset of compressible ring stents in the at least one other series (S°) of compressible ring stents (S°1- S°n), the angle of offset of each of the first series and the second series being 5 to 60 degrees.
Bruzzi teaches a stent graft, in the same field of endeavor, wherein a plurality of compressible ring stents that are spaced apart and attached along the length of the tubular member are configured as at least a first series (S) of compressible ring stents (S1-Sn) and at least one other series (S°) of compressible ring stents (S°1- S°n), interposed such that at least one compressible ring stent in the first series (S) of compressible ring stents (S1-Sn) is located between two compressible ring stents in the at least one other series (S°) of compressible ring stents (S°1- S°n), and wherein with respect to a first compressible ring stent (S1) having peaks and valleys in the first series (S) of compressible ring stents (S1-Sn), a next compressible ring stent (S2) in the first series has peaks and valleys which are offset angularly with respect to the peaks and valleys of the first compressible ring stent (S1) in the first series (S) of compressible ring stents (S1-Sn), and wherein, with respect to a first compressible ring stent (S°1) in the 1- S°n) a next compressible ring stent (S°2) in the at least one other series (S°) has peaks and valleys of which are offset angularly with respect to the peaks and valleys of the first compressible ring stent (S°1) in the at least one other series (S°) of compressible ring stents (S°1- S°n), an angular offset of compressible ring stents in the first series (S) of compressible ring stents (S1-Sn) being different from an angular offset of compressible ring stents in the at least one other series (S°) of compressible ring stents (S°1- S°n), the angle of offset of each of the first series and the second series being 5 to 60 degrees (figs. 22 and 26; par.103 recites a range of 1 to 45 degrees) for the purpose of modifying the localized fluid flow profile to reduce areas of low shear stress associated with arthrosclerosis and restenosis (par.139-141) and for the purpose of optimization of radial force distribution and vessel wall coverage (par.147). See annotated fig.22 of Bruzzi below which teaches ring stent series as claimed. Note that the claim does not preclude additional series of compressible ring stents (claim 1 recites “at least one other series”) to the ring stents of a first and other series. As shown below S1-S3 are ring stents of the first series of ring stents while S°1 - S°4 are the ring stents of an at least one other series of ring stents. S1 is offset from S2 to a greater extent, (and therefore a different extent) than S°1 is offset from S°2. The angle of offset for each series shown below is within the range of 5 to 60 degrees.

    PNG
    media_image1.png
    373
    669
    media_image1.png
    Greyscale

Fig. 26 of Bruzzi also meets the claim limitations as shown below:

    PNG
    media_image2.png
    420
    703
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent graft of McDonald to include the series of compressible stent 
	Regarding claim 8, while the claim is unclear, fig. 22 of Bruzzi shows reversing polarity of the rings when comparing a compressible stent ring at one end with a compressible stent ring at the opposite end. Fig. 26 of Bruzzi shows the second stent of the other series may be considered rotated in an opposite direction from the second stent of the first series.
	Regarding claim 11, McDonald further teaches the additional limitation wherein at least one circular ring stent 14 is attached as a terminal stent at the first end of the tubular member, and optionally at least one circular ring stent 11 is attached as a terminal stent at the second end of the tubular member (fig. 3).
Regarding claim 13, see McDonald fig.2 and Bruzzi fig.1A for the saddle-shape claimed.
Regarding claim 14, see McDonald par. 38 for each attachment mechanism claimed.
Regarding claims 15 and 16, see McDonald par.44 for ring stents attached to external or internal surfaces.
Regarding claim 17, see pars.34 and 110 of Bruzzi which teach each ring stent comprises a shape memory material which may be heat set.
Regarding claim 18, McDonald discloses saddle heights in the range of 4-22 mm (pars.66-69) which lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a height in the range of 2 to 30 mm since it has been held that prior art ranges that overlap claimed ranges provide a prima facie case of obviousness (MPEP 2144.05I).

Regarding claim 20, McDonald further discloses at least one ring stent having an undulating contour forming a plurality of alternate peaks and valleys has a height dimension (H1) which is different from the height dimension (Ho) of at least one other ring stent having an undulating contour forming a plurality of alternate peaks and valleys (fig.3; pars.66-70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774